Citation Nr: 1103622	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Penny Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 
1986.  He died in July 2007.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.  

In August 2009, the appellant presented testimony at a personal 
hearing conducted at the Togus RO before the undersigned who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's supplemental death certificate shows he died in 
July 2007 and his immediate cause of death was congestive heart 
failure due to or as a consequence of acutely decompensated 
cardiomyopathy and recent cocaine use.  Other significant 
conditions contributing to his death but not resulting in the 
underlying cause were chronic arrhythmia, panhypopituitarism, 
history of lymphoma, and chronic obstructive pulmonary disease 
(COPD).  

3.  At the time of the Veteran's death, service-connection was in 
effect for histolytic type lymphoma, bronchitis, major depressive 
disorder with prominent pain syndrome, splenectomy, left shoulder 
injury, bladder irritability, sinusitis, rhinitis, 
hypothyroidism, irritable bowel syndrome (IBS), and hypogonadism.  

4.  Cocaine use has been shown to be secondary to service-
connected major depressive disorder with prominent pain syndrome. 

5.  Cocaine use was a principal cause of the Veteran's death.  


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for the 
cause of the Veteran's death on appeal is being granted, there is 
no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-prejudicial.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).



LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a result of 
the person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation cannot be awarded 
pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be 
granted for an alcohol or drug abuse disability acquired 
secondary to or as a symptom of service-connected disability.  
However, the Federal Circuit further stated that such 
compensation may be awarded only "where there is clear medical 
evidence establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381 (emphasis added).

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there was 
resulting debilitating effects and general impairment of health 
to the extent that would render the person less capable of 
resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is warranted.  As 
reflected above, the certificate of death indicates that the 
Veteran died in July 2007.  The Veteran's March 2008 supplemental 
death certificate reflected that his immediate cause of death was 
congestive heart failure due to or as a consequence of acutely 
decompensated cardiomyopathy and recent cocaine use.  Other 
significant conditions contributing to his death but not 
resulting in the underlying cause were chronic arrhythmia, 
panhypopituitarism, history of lymphoma, and COPD.  

At the time of his death, the Veteran was service-connected for 
histolytic type lymphoma and several disabilities that were 
secondary to lymphoma or as the result of lymphoma treatment to 
include bronchitis, major depressive disorder with prominent pain 
syndrome, splenectomy, left shoulder injury, bladder 
irritability, sinusitis, rhinitis, hypothyroidism, IBS, and 
hypogonadism.  The Veteran was in receipt of individual 
unemployability since January 1, 1990.  The evidence does not 
show that the Veteran's service-connected disorders at the time 
of his death were a principal cause of his death.  The Veteran 
was not service-connected at the time of his death for congestive 
heart failure, acutely decompensated cardiomyopathy, or cocaine 
abuse.

The appellant contends that the Veteran's service-connected major 
depressive disorder with prominent pain syndrome (hereinafter 
depression) caused him to use cocaine which led to his death.  
She asserts that he began using illegal drugs the last month or 
two before he died which weakened his heart and led to his death.  

The evidence of record reflects that the Veteran was diagnosed 
with lymphoma in 1986 while he was still in service.  He was 
granted service connection for lymphoma effective November 1986 
following his separation from service.  The medical evidence 
shows that he has had many complications from lymphoma and due to 
its treatment, one of which was depression for which he was 
granted service connection effective September 1991.  In 1988 
private treatment records from E.M.M.C., it was noted that he was 
addicted to or dependent on ativan, methadone, and valium.  He 
took higher doses of zanax than prescribed.  A February 1992 VA 
record reflected that he was anxious and depressed and was 
prescribed Valium.  In a July 1992 private record from Dr. W.D., 
the Veteran was noted to be addicted to various medications like 
tranquilizers and pain medications.  Thus it appears that the 
Veteran had an addiction and/or abused prescription medications 
in the late 1980s and 1990s at the same time he carried a 
diagnosis of depression.

There is a gap in the medical evidence detailing the Veteran's 
addiction to prescription drugs from about 1998 until 2006.  
However, the evidence indicates that the Veteran continued to 
abuse prescription drugs during that time.  An October 2006 VA 
record reflected that he was admitted for treatment following an 
opiate addiction overdose.  He was listed as having congestive 
heart failure and arteriosclerotic heart disease (ASHD).  He 
stated that he had been addicted to valium since 1988 and 
oxycodone for five years.  The Veteran requested rehabilitation 
to get off drugs.  In March 2007, he was still using vicidin, 
oxycodone, and methadone.

The Board cannot conclude based on the forgoing that the 
Veteran's cocaine use was the result of willful misconduct.  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  
Although it appears that the Veteran progressively and frequently 
abused prescription drugs to the point of addiction as he used 
more than he was prescribed, the same cannot be said of his use 
of cocaine.  38 C.F.R. § 3.301(c)(3), (d).  The only evidence of 
his use of illegal substances was at the time of his death.  In 
this regard, a July 2007 private urinalysis report from E.M.M.C. 
showed cocaine and benzodiazepines in the Veteran's system.  As 
reflected above, the Veteran's wife indicated that he started 
using illegal drugs only a month or two before his death.  Thus, 
the Board cannot conclude that the Veteran's cocaine use was the 
result of willful misconduct as it has not been shown to be 
frequent.  

On the other hand, organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered of 
willful misconduct origin.  Where drugs are used for therapeutic 
purposes or where use of drugs or addiction thereto, results from 
a service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3), (d); see Allen, 237 
F. 3d at 1381.

The Board concludes that after resolving reasonable doubt in the 
appellant's favor, that the Veteran's cocaine use was secondary 
to his service-connected depression.  The Board observes that 
there are four VA medical opinions, two of which conclude that 
the Veteran was not using cocaine as a result of his service-
connected depression.  A June 2008 VA neurologist stated that it 
was impossible to determine if the Veteran's service-connected 
depression contributed to or caused him to use cocaine without 
resorting to mere speculation.  He stated that perhaps a 
psychiatrist would be able to answer the question.  In June 2008, 
a VA examiner (M.A.B.) opined that there was no evidence that the 
Veteran's major depressive disorder caused or contributed to his 
use of cocaine.  She added that there was no evidence that the 
Veteran used cocaine for any other reason than recreational use.  
However, as reflected above, there is no evidence of record that 
the Veteran used cocaine for recreational use; in fact, there is 
no evidence regarding the exact duration of his use or his 
reasons for using it.  Moreover, it is unclear whether M.A.B. is 
a psychiatrist.  Thus, the Board does not afford her opinion much 
probative value.

In January 2009, another VA examiner stated that a review of the 
medical records did not provide any evidence to suggest that 
drugs were being used as a coping mechanism or as a means to 
self-medicate the Veteran's psychiatric condition.  His history 
of noncompliance with prescribed medication regimens was noted.  
The Board observes that a detailed rationale to support the 
conclusion was not provided.  

In April 2009, another VA opinion was obtained.  The signature 
appears to reflect the same examiner who rendered the June 2008 
opinion, M.A.B.  She stated that the Veteran sought adequate to 
more than adequate treatment for his depression, anxiety, and 
chronic pain, and physical problems.  His use of opiate 
medication was prescribed by his treating doctors and was not 
sought or used outside of medical care.  The Veteran did not use 
drugs as a coping mechanism or as a way of self medicating his 
psychiatric condition.  However, as reflected above, there is 
evidence that the Veteran was abusing his prescription drugs or 
using them in doses higher than prescribed by his treating 
physicians.  Thus, because M.A.B.'s conclusion appears to be 
contradicted by the other evidence of record, the Board affords 
it little probative value.  

An October 2009 private opinion from Dr. J.L.N., who identified 
himself as a psychiatrist, stated that the Veteran's cocaine 
abuse was at least as likely as not related to an attempt to 
self-medicate his depression.  Dr. J.L.N. reviewed the Veteran's 
medical records to include his death certificate and noted that 
the Veteran suffered from multiple medical problems to include 
chronic pain plus major depressive disorder.  The examiner 
reasoned that the records showed the Veteran having a suboptimal 
response to antidepressant medications.  Dr. J.L.N. noted that in 
his experience as a psychiatrist over many years, cocaine abuse 
is often comorbid with major depressive disorder.  This 
combination seems especially common in patients whose 
antidepressant medications have had suboptimal results. 

As stated above, there is insufficient evidence of record to 
document exactly why the Veteran was using cocaine.  However, Dr. 
J.L.N., a psychiatrist who based his opinion on many years of 
experience, has concluded that cocaine abuse is often comorbid 
with major depressive disorder and therefore the Veteran's 
cocaine abuse was at least as likely as not related to an attempt 
to self-medicate his depression.  The Board observes that Dr. 
J.L.N.'s statement that the Veteran's records reflected a 
suboptimal response to antidepressant medications is consistent 
with the Board's review as well.  Thus, Dr. J.L.N.'s opinion is 
based on a complete review of the claims file, his experience as 
a psychiatrist, and is consistent with the other evidence of 
record.  Accordingly, the Board finds his opinion persuasive.  

The Board finds that Dr. J.L.N.'s opinion is sufficient to 
conclude that the Veteran's cocaine use was secondary to his 
service-connected major depressive disorder.  38 C.F.R. 
§ 3.310(b); see Allen, 237 F. 3d at 1381.  The death of a veteran 
will be considered as having been due to a service-connected 
disability where the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The Veteran's cocaine use has been shown to 
be at least as likely as not secondary to his service-connected 
major depressive disorder.  Cocaine use was a due to or as a 
consequence cause of the Veteran's immediate cause of death, 
congestive heart failure.  Accordingly, service connection for 
the cause of the Veteran's death is granted.  38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


